Citation Nr: 1606395	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-19 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma Education Center


THE ISSUES

1.  Entitlement to waiver of recovery of overpayment of education benefits for attendance at Royal Beauty Careers in the amount of $8, 351.75.

2.  Entitlement to waiver of the recovery of overpayment of education benefits for attendance at Remington College.


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 



INTRODUCTION

The Veteran served on active duty from August 2008 to July 2011.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2014 determinations of the Department of Veterans Affairs (VA) Regional Office (RO) Education Center in Muskogee, Oklahoma.

At the time of the Veteran's substantive appeal (VA Form 9) in May 2014, he submitted additional evidence to VA consisting of statements and forms from Royal Beauty Careers.  Although the RO did not readjudicate the Veteran's claim after this evidence was associated with the claims folder, and the Veteran has not waived the additional evidence, a waiver of the additional evidence is not required as the Veteran's Form 9 was received after February 2, 2013.  See § 501, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial RO review of evidence submitted to the RO or to the Board at the time of or subsequent to the submission of the substantive appeal, unless the claimant or claimant's representative requests in writing that the RO initially review such evidence).

Appeals must be considered in docket order, but may be advanced if sufficient cause is shown, which includes severe financial hardship.  38 U.S.C. § 7101(a); 38 C.F.R. § 20.900(c).  In view of correspondence from the appellant that was received in January 2016, the Board, upon its own motion, is advancing the appeal on the Board's docket, due to severe financial hardship.  38 C.F.R. § 20.2900(c).  

The issue of entitlement to a waiver of the recovery of an overpayment of education benefits to Remington College is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A valid overpayment in the amount of $8, 351.75 was created due to the receipt of payments for education benefits at Royal Beauty Careers for the period from March 11, 2013 to September 9, 2013.

2.  The Veteran was at fault in the debt's creation, as he obtained continued payments for education benefits to which he was not entitled.

3.  The recovery of the VA benefits would not nullify the objective for which the benefits were intended.

4.  The evidence does not demonstrate that the Veteran changed his position to his detriment, and there was no reliance on these VA education benefits that resulted in relinquishment of a valuable right or incurrence of a legal obligation.

5.  The indebtedness did not result from fraud, misrepresentation, or bad faith on the part of the appellant.

6.  The above notwithstanding, undue financial hardship has been demonstrated.


CONCLUSION OF LAW

Recovery of an overpayment of education benefits in the amount of $8, 351.75 would violate the principles of equity and good conscience; therefore, the recovery is waived.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.963, 1.965, 1.967 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  However, the VCAA duties to notify and to assist do not apply to the claim for relief under Chapter 53 of Title 38 of the United States Code, pertaining to the waiver of recovery of overpayments. See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt); see Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments), citing Barger v. Principi, 16 Vet. App. 132 (2002)). In any case, the issue being decided below is favorable to the Veteran so any errors in the duties to notify and assist were not prejudicial to him.

II.  Analysis

Pertinent Facts

In March 2013, the Veteran received a Certificate of Eligibility informing him that he was entitled to benefits for an approved program of education or training under the Post-9/11 GI Bill.  A VA Enrollment Certification (VA Form 22-1999), dated in March 2013, shows that he was enrolled in cosmetology at Royal Beauty Careers for the period from March 11, 2013 to September 6, 2013 for 32 hours per week.  The tuition amount was $7,359.00 and the fees amounted to $1665.00.  VA subsequently notified the Veteran in March 2013 that he was entitled to 100 percent of the charges.  He was also informed at this time that he was responsible for all debts resulting from reductions or terminations of his enrollment even if the payment was submitted directly to the school on his behalf.  

In April 2013, VA received a completed Notice of Change in Student Status form (VA Form 21-1999b), from the financial aid officer at Royal Beauty Careers showing that the Veteran had changed from full time status 32 hours per week to part-time status 18 hours per week.    

In August 2013, VA received another completed Notice of Change in Student Status form from the financial aid officer at Royal Beauty Careers informing VA that the Veteran was taking a leave of absence from August 7, 2013 to August 26, 2013.  Thereafter, in September 2013, VA received a third Notice of Change in Student Status form from the Royal Beauty Careers financial aid officer informing VA that the Veteran had withdrawn from the program and that his last day of attendance was August 6, 2013.

In November 2013, the Veteran sent a request to the debt management center for a waiver of overpayment due to hardship conditions.  He said he had attended Royal Beauty Academy, but had no form of transportation to get back and forth to school to complete the program and so he dropped the program and enrolled at another institution with a bus line.  He enclosed a Financial Status Report showing that his monthly living expenses, which incidentally included a car expense, exceeded his monthly income.  With that said, he did not report a car expense on a subsequent Financial Status Report that he completed in January 2014.  He similarly reported on this form that his living expenses exceeded his income.  The Veteran said that the two installments that he receives for his housing allowance do not cover his rent and other necessities.  He said that due to the debt he owes and the way the school set up his enrollment agreement, he was asking for a waiver of his debt for a better lifestyle and wellbeing.  

By decisions dated in January 2014, the VA RO education center in Muskogee, Oklahoma, denied the Veteran's request for waiver of overpayments totalling $8,351.75 ($987.30 for a books stipend; $6,579.65 for tuition and fees; and $784.80 for housing) due to his enrollment at Royal Beauty Careers.  

In the notice of disagreement that the Veteran filed in March 2014, he explained that he had to withdraw from Royal Beauty Academy due to a lack of transportation to and from the school as well as for financial reasons.  He said he was not aware that he would be in debt after withdrawing from the program and that it was only after he contacted the school that he found out that he was not entitled to a refund because his enrollment in the program exceeded 50 percent of the time period.  He added that the housing allowance he was entitled to did not cover all of his living expenses. 

The Veteran reiterated in the May 2014 substantive appeal that Royal Beauty Careers leaves the debt with a student if his or her attendance is more than 50% of the total days of graduation.  He attached paperwork from Royal Beauty Careers stating that after the first 50% of the period of financial obligation, the institution may retain all of the tuition.  This paperwork further shows that the Veteran's ratio of class time attended to total class time was 51% and that he was not entitled to a credit.  

Law and Discussion

For VA purposes, an overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including educational assistance benefits. 38 C.F.R. § 1.956(a). 

VA regulations provide that, when indebtedness is assessed, the debtor has the right to:  informally dispute the existence or amount of the debt, appeal the VA decision underlying the debt, and request waiver of collection of the debt.  38 C.F.R. § 1.911(c).  These rights can be exercised separately or simultaneously.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991). 

Here, the Veteran is not challenging the validity of the underlying debt, but is only requesting that VA waive recovery of the overpayment.  As the validity of the $8,351.75 debt has been conceded by the Veteran, the Board will consider only whether recovery of that debt (or overpayment) should be waived.

Recovery of an overpayment of VA benefits may be waived if recovery of the indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  In making this determination, consideration will be given to various elements which are not intended to be all-inclusive.  The elements are the fault of the debtor where such actions contribute to creation of the debt, balancing of faults where VA fault is also involved, whether collection of the debt would cause the debtor undue financial hardship by depriving him of basic necessities, whether collection would defeat the purpose of the VA benefit, whether failure to make restitution would result in unjust enrichment, and whether reliance on VA benefits resulted in relinquishment of a valuable right (i.e., changing position to one's detriment).  38 C.F.R. § 1.965(a).

Where fraud, misrepresentation, or bad faith on the part of the Veteran is shown, denial of waiver of recovery of an overpayment may be made without regard to factors considered in applying the equity and good conscience standard.  38 U.S.C.A. § 5302.  Bad faith generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from a VA benefit/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek an unfair advantage, with knowledge of the likely consequences, and results in a loss to the Government.  38 C.F.R. § 1.965(b)(2).  In order to establish misrepresentation, the VA must show that there was a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  In order to determine whether misrepresentation exists, VA must prove a willful intent on the part of the debtor.  The burden of proof lies solely with VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1).

Here, the Board finds that the overpayment was not created as a result of fraud, misrepresentation or bad faith.  That is, the Veteran did not act with fraudulent intent or take action with intent to seek an unfair advantage, with knowledge of the likely consequences to include a loss to the Government.  Also, the Veteran did not make a willful misrepresentation of a material fact or the willful failure to disclose a material fact with the intent of obtaining or retaining, or assisting an individual to obtain eligibility for VA benefits.  Rather, he asserted that he was not aware that he would have a debt with VA once he withdrew from the education program.  He said he just assumed that the institution would refund the government after he withdrew.  He explained that it was only after he inquired about this with Royal Beauty Academy that he was informed that there would be no refund since he attended more than 50% of the time needed to graduate.  See March 2014 notice of disagreement.  
  
The remaining consideration is whether recovery of the indebtedness would be against equity and good conscience.  As noted above, when considering whether recovery of the debt would be against equity and good conscious consideration is given to the following six elements:  (1) fault of debtor, (2) balancing of fault, (3) undue hardship, (4) defeat the purpose of the debt, (5) unjust enrichment, and (6) changing position to one's detriment.  See 38 C.F.R. § 1.965(a).

After reviewing the evidence of record, there are elements both in favor and against granting a waiver of the validly created overpayment.  The Board agrees with the Committee on Waivers that the Veteran's receipt of VA education benefits constituted unjust enrichment.  That is, to allow the Veteran to retain funds for a period of enrollment that he did not attend would result in unjust enrichment.  However, this is not the only factor to consider.

As far as changing position to one's detriment, there is also no evidence or contention that the Veteran changed his position to his detriment in reliance on the monies erroneously paid (i.e., the $8,351.75 overpayment), or that he incurred any legal obligation in reliance on this erroneously paid money.

Also, recovery of the overpayment would not defeat the purpose of the debt.  The Veteran was awarded education benefits to assist him in completing course studies. Recovery of the overpayment would not prevent him from continuing his studies.  Indeed, the evidence shows that he continued to receive education benefits for his attendance at another institution. 

As to the fault of the Veteran and VA in creating the debt, the Veteran was at fault in the creation of the debt.  That is, he received education benefits, to include housing and a books stipend, for a period of time he was not actually attending school.  Moreover, he was given clear notice in his VA award letters that VA could not pay him for courses he did not attend or courses he withdrew from.

The above notwithstanding, the Board's determination in this case hinges on the undue hardship that would be created by the recovery of the debt.  The Veteran filed his debt waiver request on the basis of financial hardship and submitted financial status reports in November 2013 and January 2014 showing that his expenses exceed his income.  More specifically, he indicated that he had no source of income, and there is no evidence to indicate another source of income is foreseen.  Moreover, he asserted in the March 2014 notice of disagreement that the housing allowance he receives while attending school does not cover his living expenses.  Thus, in light of the clear evidence that recovery of the debt would create significant financial hardship on the Veteran and inhibit his ability to maintain rent payments and obtain other basic necessities, the Board finds that while the overpayment resulted in unjust enrichment of the Veteran, denying his request for a waiver would result in undue hardship.  Accordingly, waiver of recovery of the validly created overpayment in the amount of $8,351.75 is warranted.


ORDER

Entitlement to a waiver of the recovery of an overpayment of education benefits for attendance at Royal Beauty Careers in the amount of $8, 351.75 is granted.


REMAND

In the substantive appeal (VA Form 9) that the Veteran filed in May 2014 that perfected the issue above, the Veteran stated that he was filing a notice of disagreement to "Remington College".  In this respect, VA notified the Veteran in January 2013 and in December 2013 of the creation of overpayments due to a change in his enrollment status at Remington College for the term beginning on June 18, 2012.  These notifications included copies of the Veteran's appeal rights (VA Form 4107).  The Board thus finds that the May 2014 VA Form 9 constitutes a notice of disagreement to the January 2013 and December 2013 determinations of overpayments.  Accordingly, a remand is in order so that the Veteran can be issued a statement of the case (SOC) in these matters.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a veteran files a timely NOD, and the RO has not issued an SOC, the claim must be remanded to the RO (as opposed to merely referred there) for issuance of an SOC).

Based on the foregoing, the case is REMANDED for the following action:

Take appropriate action, including issuance of a SOC, on the appeals initiated by the Veteran regarding the creation of overpayments due to a change in his enrollment status at Remington College for the term beginning June 18, 2012.  The Veteran should be clearly advised of the need to file a timely substantive appeal in these matters if he wishes to complete an appeal of the determinations.  Then, only if the appeal is timely perfected, the issue(s) is(are) to be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


